Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowable.

Claim 1 is allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious: 
 “wherein a first thickness of the dielectric layer is approximately 1.0 micrometer and a second thickness of the substrate is approximately 6 micrometers,” 
taken in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 2-7 are allowed because they inherit the allowable subject matter of claim 1 and are similarly allowable.

Claim 8 is allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious: 
 “wherein a first thickness of the dielectric layer is approximately 1.0 micrometer and a second thickness of the substrate is approximately 6 micrometers,” 
taken in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 9-15 are allowed because they inherit the allowable subject matter of claim 8 and are similarly allowable.

Claim 16 is allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious: 
 “wherein a first thickness of the first dielectric layer is approximately 1.0 micrometer and a second thickness of the first substrate is approximately 6 micrometers,” 
taken in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 17-20 are allowed because they inherit the allowable subject matter of claim 16 and are similarly allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819